Title: To Benjamin Franklin from Caroline Howe, [3 January 1775]
From: Howe, Caroline
To: Franklin, Benjamin


No. 7
Tuesday. [January 3, 1775]
Mrs. Howe’s Compliments to Dr. Franklin, she encloses him a Letter she received last night, and returns him many thanks for his very obliging present, which has already given her great entertainment. If the Docter has any spare time for Chess, she will be exceedingly glad to see him any morning this week, and as often as will be agreeable to him, and rejoices in having so good an excuse for asking the favour of his Company.
 
Addressed: To / Dr. Franklin
